           Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. KLINE,             :
                             :
                  PLAINTIFF, :
                             : CASE NO.: 1:20-CV-00389-JEJ
V.                           :
                             : ELECTRONICALLY FILED
BANKERS HEALTHCARE GROUP,    :
LLC & ALBERT CRAWFORD        :
                             :
                DEFENDANTS. :


 DEFENDANTS BANKERS HEALTHCARE GROUP, LLC AND ALBERT
           CRAWFORD’S ANSWER TO COMPLAINT
     WITH AFFIRMATIVE DEFENSES AND COUNTERCLAIM

      For its Answer to the Plaintiff’s Complaint, together with its Affirmative

Defenses and Counterclaim against the Plaintiff, Defendants, Bankers Healthcare

Group, LLC (“BHG”) and Albert Crawford (“AC”), states as follows:

      1.      Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph.

      2.      Admitted in part, denied in part. It is admitted only that BHG is a limited

liability company in the business of among things providing loans to healthcare

professionals. By way of further answer, BHG specifically denies that it was properly

served with a writ of summons from the Mifflin County Court of Common Pleas by

U.S. Mail, certified, restricted delivery.
           Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 2 of 21



      3.      Denied. Defendant AC denies that he was properly served with a writ of

summons from the Mifflin County Court of Common Pleas by U.S. Mail, certified,

restricted delivery, and denies that he is “a manager” of BHC as that terms is vague and

ambiguous. By way of further answer, Mr. Crawford is the Chairman, CEO and an

original founder of BHC, and specifically denies that the Plaintiff has pleaded or can

plead any viable cause of action against him individually.

      4.      Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required.

      5.      Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required.

      6.      Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required.

      7.      Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required.

      8.      Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required. By way of further answer, Mr. Crawford

specifically denies that the Plaintiff has pleaded or can plead any viable cause of action

against him individually.

      9.      Denied. The averment of this paragraph constitutes a conclusion of law to

which no responsive pleading is required.
                                            2
         Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 3 of 21



       10.    Defendants BHG and AC specifically deny that they utilized ATDS

“type” equipment in connection with any communication directed to the Plaintiff,

which is a legal conclusion to which no response is required in any event. The

averments of this paragraph are also unduly vague and ambiguous, and denied on that

basis, as well.

       11.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments of what any other Defendant

or person may or may not have done, and specifically deny that any ATDS “type”

equipment was utilized in connection with any communication directed to the Plaintiff,

which is a legal conclusion to which no response is required in any event. The

averments of this paragraph are also unduly vague and ambiguous, and denied on that

basis, as well.

       12.    Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required. By way of further answer, Mr. Crawford

specifically denies that the Plaintiff has pleaded or can plead any viable cause of action

against him individually.

       13.    Denied. The averments of this paragraph constitute conclusions of law to

which no responsive pleading is required. By way of further answer, Mr. Crawford

specifically denies that the Plaintiff has pleaded or can plead any viable cause of action

against him individually.
                                            3
         Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 4 of 21



      14.    Denied. Defendants BHG and AC lack knowledge or information at this

time sufficient to form a belief as to the truth of the averments of whether Plaintiff was

or was not a “customer” of BHG. With respect to the averment that the Plaintiff never

gave his permission for contact, that averment is specifically denied as, as set forth

more fully in the Counterclaim set forth below, Plaintiff orchestrated the very

“contact” of which he now complains by feigning an interest in a consumer loan.

      15.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,

and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      16.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,

and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      17.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,

and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      18.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,
                                            4
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 5 of 21



and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      19.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,

and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      20.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.) and unidentified rulings

of the FCC, which speaks for themselves, and such averments are specifically denied

as conclusions of law to which no responsive pleading is required.

      21.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,

and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      22.    Denied. The averments of the paragraph reference a federal statute, the

Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.), which speaks for itself,

and such averments are specifically denied as conclusions of law to which no

responsive pleading is required.

      23.    Admitted in part, denied in part. Defendants BHG and AC admit that they

are not “registered” under 73 P.S. §§ 2241-2249. By way of further response, BHG
                                         5
         Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 6 of 21



and AC deny that they are or were required to “register” under 73 P.S. §§ 2241-2249

as a conclusion of law to which no response is required.

      24.    Denied. The averments of the paragraph reference a Pennsylvania statute,

73 P.S. §§ 2243(c), which speaks for itself, and such averments are specifically denied

as conclusions of law to which no responsive pleading is required.

               COUNT I – VIOLATION OF 47 U.S.C. § 227(b)(1)(A)(iii)

      25.    The responses to paragraphs 1 through 24 above are fully incorporated

herein by reference as if set forth fully at length.

      26.    Admitted in part, denied in part. Defendants BHG and AC admit only

that 2 telephone calls were made to a cellular phone apparently registered to Robert D.

Kline. By way of further answer, Defendants BHG and AC note that the Plaintiff

himself solicited these calls, and with respect to at least one of them failed to disclose

his true identity, all of which was part of his scheme to generate the claims he has

asserted in this case. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the remaining averments of this paragraph

any deny them on that basis.

      27.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph, which

pertain to communications he claims he received from BHG and AC.

      28.    Denied. Defendants BHG and AC lack knowledge or information
                                            6
         Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 7 of 21



sufficient to form a belief as to the truth of the averments of this paragraph which

pertain to communications he claims he received from BHG and AC.

      29.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph which

pertain to communications he claims he received from BHG and AC. Defendants deny

the existence of a duty to provide for the capabilities in this paragraph.

      30.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph which

pertain to communications he claims he received from BHG and AC.

      31.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph which

pertain to communications he claims he received from BHG and AC. The averments

of this paragraph also constitute conclusions of law to which no responsive pleading is

required.

      32.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of what Plaintiff may or may not believe.

      33.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of what Plaintiff may or may not believe. The

averments of this paragraph also constitute conclusions of law to which no responsive

pleading is required.
                                           7
         Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 8 of 21



      34.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

      35.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

      36.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required. By

way of further answer, and as more fully set forth in the Counterclaim below, to the

extent Defendant BHG contacted the Plaintiff, such contact was at the specific

invitation of the Plaintiff, as he orchestrated such contact for the purpose of asserting

his claims in this case.

      37.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

      38.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required. By

way of further answer, Defendants BHG and AC specifically deny that they violated

any law, including the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.).

      39.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required. By

way of further answer, Defendants BHG and AC specifically deny that they violated

any law, including the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.).
                                           8
         Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 9 of 21



      40.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required. By

way of further answer, Defendants BHG and AC specifically deny that they violated

any law, including the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.).

      41.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required. By

way of further answer, Defendants BHG and AC specifically deny that they violated

any law, including the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.).

      WHEREFORE, Defendants BHG and AC demand judgment in their favor and

against the Plaintiff on Count I of the Complaint, together with costs and expenses of

suit, as well as such other relief as deemed appropriate under the circumstances.

                        COUNT II – TRESPASS TO CHATTELS

      42.    The responses to paragraphs 1 through 41 above are fully incorporated

herein by reference as if set forth fully at length.

      43.    Admitted in part, denied in part. It is admitted only that Defendants do

not pay Plaintiff’s cellphone bill. Defendants BHG and HC lack knowledge or

information sufficient to form a belief as to the truth of the remaining averments of this

paragraph. The remaining averments of this paragraph also constitute conclusions of

law, which are denied as requiring no responsive pleading.

      44.    Denied. The averments of this paragraph are specifically denied as they
                                            9
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 10 of 21



constitute a series of legal conclusions to which no responsive pleading is required.

      45.     Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

      46.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

      WHEREFORE, Defendants BHG and AC demand judgment in their favor and

against the Plaintiff on Count II of the Complaint, together with costs and expenses of

suit, as well as such other relief as deemed appropriate under the circumstances.

   COUNT III –VIOLATION OF (Knowing and/or Willful Violation of the
    TCPA “Do-Not-Call Policy” Requirement 47 C.F.R. 64.1200 et seq.)

      47.    The responses to paragraphs 1 through 46 above are fully incorporated

herein by reference as if set forth fully at length.

      48.    Denied. Defendants BHG and AC lack knowledge or information

sufficient to form a belief as to the truth of the averments as to what Plaintiff has

requested and from whom. By way of further answer, BHG and AC specifically deny

that Plaintiff requested any “policy” from them, which term is vague and ambiguous in

any event.

      49.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

      50.    Denied. The averments of this paragraph are specifically denied as they


                                            10
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 11 of 21



constitute a series of legal conclusions to which no responsive pleading is require.

      51.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is require.

      52.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is require.

      53.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is require.

      WHEREFORE, Defendants BHG and AC demand judgment in their favor and

against the Plaintiff on Count III of the Complaint, together with costs and expenses of

suit, as well as such other relief as deemed appropriate under the circumstances.

                     COUNT IV – INVASION OF PRIVACY

      54.    The responses to paragraphs 1 through 53 above are fully incorporated

herein by reference as if set forth fully at length

      55.    Denied. Defendants BHG and HC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph. The

averments of this paragraph also constitute conclusions of law, which are denied as

requiring no responsive pleading.

      56.    Denied. Defendants BHG and HC lack knowledge or information

sufficient to form a belief as to the truth of the averments of this paragraph. The

averments of this paragraph also constitute conclusions of law, which are denied as
                                           11
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 12 of 21



requiring no responsive pleading.

       57.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

       58.    Denied. The averments of this paragraph are specifically denied as they

constitute a series of legal conclusions to which no responsive pleading is required.

       WHEREFORE, Defendants BHG and AC demand judgment in its favor and

against the Plaintiff on Count IV of the Complaint, together with costs and expenses of

suit, as well as such other relief as deemed appropriate under the circumstances.

                            AFFIRMATIVE DEFENSES

       Defendant BHG and AC assert the following Affirmative Defenses and reserve

the right to raise such additional affirmative defenses as may be established during the

course of discovery and in the investigation of this matter. In asserting these

affirmative defenses, Defendants BHG and AC do not assume any burden of proof,

persuasion, or production on such defenses where such burden would otherwise fall on

the Plaintiff. or another party to this lawsuit.

   1. Plaintiff in his Complaint has failed to state a claim upon which relief may be

granted.

   2. Plaintiff has failed to properly serve either BHG or AC with service of process.

   3. Plaintiff has not and cannot plead any viable cause of action against AC

individually, by theories of agency, ultra vires or otherwise.
                                            12
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 13 of 21



   4. Plaintiff’s claims are barred, in whole or in part, because to the extent the

Plaintiff suffered harm, which Defendants BHG and AC deny, the harm was caused by

a person or entity other than Defendants BHG and AC.

   5. Plaintiff’s claims are barred, in whole or in part, and Defendants BHG and AC

are not liable under the TCPA or on any other basis because, among other reasons,

Plaintiff gave his express or implied consent or prior express written consent to and/or

solicited the receipt of the telephone call(s) at issue.

   6. Defendants BHG and AC are not not liable under the TCPA or on any other

basis because, among other reasons, Plaintiff’s claims are barred by the applicable

statute(s) of limitation and/or laches.

   7. Plaintiff’s claims are barred by the equitable doctrine of unclean hands.

   8. Plaintiff’s claims are barred, in whole or in part, to the extent the telephone

call(s) at issue was not made through the use of an “automatic telephone dialing

system”, as defined in the TCPA.

   9. Plaintiff’s claims are barred, in whole or in part, because Defendants BHG’s or

AC’s conduct with respect to the Plaintiff , if any, was at all times reasonable, justified,

with due care and in complete good faith.

   10. Plaintiff’s claims are barred, in whole or part because, to the extent any person

or entity performed any act of or engaged in any conduct purportedly in violation of

the TCPA or any other law, such act or conduct was outside the scope of authority of
                                            13
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 14 of 21



such person or entity and was not implicitly or explicitly authorized by Defendants

BHG or AC and was not made with Defendant’s authority.

   11. The imposition of treble damages or statutory damages under the TCPA against

Defendant BHG or AC would violate the due process provisions of the U.S.

Constitution and/or the Pennsylvania Constitution.

   12. Plaintiff’s claims are barred, in whole or in part, because to the extent the

Plaintiff suffered any harm (which Defendants BHG and AC deny), Plaintiff’s own

actions in fraudulently manufacturing his claims caused the harm of which he

complains.

   13. Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff has or

had an “established business relationship” with Defendants BHG or AC. 47 C.F.R. §

64.1200(c), (f)(5) & (f)(14).

   14. Plaintiff’s claims fail, in whole or in part, because Plaintiff has suffered no

damages.

   15. Plaintiff’s claims are barred, in whole or in part, because to the extent any

violation of the TCPA occurred, such violation was not knowingly and willfully made

by Defendants BHG or AC.

   16. Plaintiff’s claims fail, in whole or in part, because Defendant AC did not place

or instigate the telephone call(s) at issue.

   17. Plaintiff’s claims fail, in whole or in part, due to a mistake of fact.
                                               14
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 15 of 21



   18. Plaintiff’s claim for trespass to chattels is barred, in whole or in part, because to

the extent any such trespass occurred (which Defendants BHG and AC specifically

deny), it was unintentional and did not dispossess Plaintiff of anything, or constitute

use or intermeddling with chattel.

   19. Plaintiff’s claim for invasion of privacy is barred, in whole or in part, because

to the extent any such invasion occurred (which Defendants BHG and AC specifically

deny), such interference was not, among other things, either substantial or offensive to

ordinary reasonable persons.

   20. Plaintiff’s claims are otherwise barred, in whole or in part, under the TCPA or

Pennsylvania law.

   21. The averments of the Plaintiff’s Complaint and each of the causes of action set

forth in the Complaint are vague, uncertain, and ambiguous.

                                  COUNTERCLAIM

      Bankers Healthcare Group, LLC (“BHG”) and Albert Crawford (collectively,

“Counterclaim Plaintiffs”), for their Counterclaim against the Plaintiff, Robert D. Kline

(“Counterclaim Defendant”), states as follows:

                                     THE PARTIES

   1. Bankers Healthcare Group, LLC (“BHG”) is a privately held limited liability

company that provides business loans to various entities and persons typically engaged

in business in the healthcare arena, and Robert D. Kline has attempted to sue BHG in
                                            15
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 16 of 21



this action.

   2. Albert Crawford (“AC”) is an adult individual that resides in the State of

Florida, is employed by BHG, and Robert D. Kline has also ttempted to sue Mr.

Crawford in this action.

   3. Robert D. Kline is an adult individual residing at 2256 Fairview Road, McClure,

PA 17841.

                           JURISDICTION AND VENUE

   4. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367 based

upon the pendent and ancillary jurisdiction of this Court.

   5. Venue is proper pursuant to 28 U.S.C. § 1391(b).

                                      FACTS

   6. This Counterclaim is brought by BHG and AC to recover damages from

Counterclaim Defendant caused by Counterclaim Defendant’s fraudulent conduct in

devising a scheme to bait BHG into making contact with him so that he could then

assert legal claims arising from such contact.

   7. In or around November 2019, Counterclaim Defendant, under false pretenses

while pretending to be someone other than himself, engaged in fraudulent actions

designed to bait BHG into contacting him.

   8. Counterclaim Defendant, as part of his scheme to manufacture his claims against

BHG and AC, feigned an interest in a consumer loan, causing BHG to contact him for
                                          16
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 17 of 21



this purpose.

   9. In actuality, Counterclaim Defendant had absolutely no interest in obtaining a

consumer loan from BHG, but was merely interested in causing others, including

BHG, to take actions upon which he could then assert various violations of the law,

including under the Telephone Consumer Protection Act.

                                COUNT I – FRAUD

   10. BHG and AC incorporate by reference the allegations set forth in paragraphs 1

through 9 of this Counterclaim.

   11. This Counterclaim is brought by BHG and AC to recover damages from the

Counterclaim Defendant resulting from Counterclaim Defendant having defrauded

BHG by providing false, misleading, inaccurate and/or fraudulent information with

respect to his interest in a consumer loan.

   12. The false, misleading, inaccurate and/or fraudulent information provided by the

Counterclaim Defendant was intended and designed to mislead BHG into believing

that Counterclaim Defendant had a real interest in applying for an obtaining a

consumer loan, which BHG is in the business of providing to its customers.

   13. Included among the fraudulent acts perpetrated by the Counterclaim Defendant

was providing a false name in his communications so as to conceal his identity, as well

as feigning interest in a loan he had absolutely no intention of pursuing.

   14. The misrepresentations, fraudulent acts and omissions of Counterclaim
                                          17
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 18 of 21



Defendant as described above constitute false and fraudulent representations.

   15. Counterclaim Defendant intended that BHG be induced by such fraudulent

conduct into contacting Counterclaim Defendant for the purpose of discussing his false

interest in a consumer loan.

   16. BHG justifiably relied on the fraudulent misrepresentations made by the

Counterclaim Defendant insofar as BHG would have had no reason to suspect under

the circumstances that Counterclaim Defendant was not unlike the thousands of other

potential customers that contact BHG with legitimate interests in obtaining consumer

loans from BHG.

   17. Counterclaim Defendant’s motivation in fraudulently and deceptively feigning

an interest in a consumer loan was to cause BHG to contact him for that purpose,

thereby providing Counterclaim Defendant with what he perceived as a viable basis to

assert his various claims in this lawsuit.

   18. The fraudulent conduct undertaken by Counterclaim Defendant was undertaken

with malice, vindictiveness, and wanton disregard for the rights of BHG and AC,

thereby entitling BHG and AC to an award of exemplary and punitive damages.

      WHEREFORE, BHG and AC respectfully request that this Honorable Court

enter judgment in their favor and against Counterclaim Defendant on this Counterclaim

and award compensatory damages, consequential damages, treble damages, exemplary

damages, punitive damages, attorneys’ fees, litigation expenses, and such other relief
                                             18
       Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 19 of 21



as the Court may deem just and appropriate under the circumstances.



                                     Respectfully submitted,


                                     METTE EVANS & WOODSIDE

March 13, 2020                 By:   s/Matthew D. Coble, Esquire
                                     Matthew D. Coble, Esquire
                                     PA Attorney ID: 89603
                                     3401 North Front Street
                                     Harrisburg, PA 17110
                                     Voice: 717-232-5000
                                     Fax: 717-236-1816
                                     E-mail: MDCoble@Mette.com

                                     Attorney for Defendants and Counterclaim
                                     Plaintiffs,
                                     Bankers Healthcare Group, LLC &
                                     Albert Crawford




                                       19
        Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 20 of 21




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. KLINE,                             :
                                             :
      PLAINTIFF,                             :
                                             : CASE NO.: 1:20-CV-00389-JEJ
V.                                           :
                                             : ELECTRONICALLY FILED
BANKERS HEALTHCARE GROUP,                    :
LLC & ALBERT CRAWFORD                        :
                                             :
      DEFENDANTS.                            :


                         CERTIFICATE OF SERVICE

      The undersigned counsel for Defendant Bankers Healthcare Group LLC and

Albert Crawford hereby certifies that a true and correct copy of the foregoing

document was served upon the following1 via first-class mail, postage pre-paid and/or

email as indicated on this 13th day of March 2010.


                       By U.S. First-Class Mail
                       Robert D. Kline, J.D.
                       2256 Fairview Road
                       McClure, PA 17841
Case 1:20-cv-00389-JFS Document 3 Filed 03/13/20 Page 21 of 21



                            Respectfully submitted,


                            METTE EVANS & WOODSIDE

                      By:   s/Matthew D. Coble, Esquire
                            Matthew D. Coble, Esquire
                            PA Attorney ID: 89603
                            3401 North Front Street
                            Harrisburg, PA 17110
                            Voice: 717-232-5000
                            Fax: 717-236-1816
                            E-mail: MDCoble@Mette.com

                            Attorney for Defendants and Counterclaim
                            Plaintiffs,
                            Bankers Healthcare Group, LLC &
                            Albert Crawford
